DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
3.	Claims 1-10, 12-20 and 22 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-10, 12-20 and 22 is the inclusion of the claimed limitation of: executing, by the processing device, a second quality control analysis of the second signal to determine a result, wherein the second quality control analysis is adapted to be performed by a different quality control analysis method than the first quality control analysis; and adjusting, by the processing device, 
The closest reference Collins et al. (US 20150049585 A1) teaches a method performed by a computer and a system for realize the method, the method comprising the steps of (see Fig. 8): determining, by a processing device, an estimate of an elastic anisotropy parameter for a first portion of an anisotropy formation through which a wellbore is formed (para. 0017, 0023, 0030, 0034, 0037), wherein the estimate of the elastic anisotropy parameter includes an estimate of a mud slowness parameter (para. 0034, 0037, 0039, 0051); receiving, by the processing device, a first signal comprising a first acoustic waveform received by a well tool positioned in the first portion (para. 0024-0025, 0051); executing, by the processing device, a first quality control analysis of the first signal by comparing first data derived from the first signal to a first reference value to determine a difference between the two (para. 0052); adjusting, by the processing device, the estimate of the elastic anisotropy parameter for the first portion based on the difference (para. 0057, 0059). However, Collins’s acoustic logging method and system are silent on: executing, by the processing device, a second quality control analysis of the second signal to determine a result, wherein the second quality control analysis is adapted to be performed by a different quality control analysis method than the first quality control analysis; and adjusting, by the processing device, the estimate of the elastic anisotropy parameter for the first portion based on the result.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862                       

/TOAN M LE/Primary Examiner, Art Unit 2864